—Order unanimously reversed on the law without costs, motion granted and complaint dismissed. Memorandum: Supreme Court erred in denying defendant’s motion to dismiss the complaint, in which plaintiff seeks damages for negligent infliction of emotional *947distress arising out of the failure of defendant to inform plaintiff when her father was buried. Plaintiff does not allege that defendant promised to inform her of the date of the burial or that plaintiff requested that defendant do so. Plaintiff’s cause of action does not fall within any recognized exception to the general rule that a cause of action for negligent infliction of emotional distress must be premised upon "conduct that unreasonably endangers the plaintiff’s physical safety” (Losquadro v Winthrop Univ. Hosp., 216 AD2d 533, 534; see, Glendora v Gallicano, 206 AD2d 456; cf., Lando v State of New York, 39 NY2d 803; Johnson v State of New York, 37 NY2d 378). (Appeal from Order of Supreme Court, Onondaga County, Murphy, J.—Dismiss Complaint.) Present—Denman, P. J., Pine, Callahan, Boehm and Fallon, JJ.